Citation Nr: 1646312	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-30 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 6, 2015.  

2.  Entitlement to disability evaluation in excess of 70 percent for PTSD from May 6, 2015.  

3.  Entitlement to total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, C.S., J.H.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1965 to October 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran testified at a hearing before a local hearing officer at the RO in May 2012.  A transcript of the hearing is of record.  

In January 2015, the Board remanded this matter for further development.  The requested development has been completed and complies with the directives of the Board remand.  


FINDINGS OF FACT

1.  For the rating period prior to March 1, 2012, PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as intermittent periods of anger and fluctuations of mood, anxiety and depression, mild memory impairment, disturbances of mood and motivation, sleep impairment, and the ability maintain relationships only with family members. 

2.  For the entire rating period prior to March 1, 2012, PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

3.  For the period from March 1, 2012, until the present time, the Veteran's PTSD has caused deficiencies in most of the areas of family relations, judgment, thinking and mood without total occupational and social impairment.

4.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 percent for PTSD prior to March 1, 2012, were not met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the disability criteria for a 70 percent evaluation, and no more, for PTSD have been met from March 1, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9411 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claim for a TDIU, in view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

As it relates to the claim for an increased disability evaluation for PTSD, while the Veteran was not provided with a duty to assist and notify letter prior to the issuance of the January 2011 rating determination, the Veteran, through the statement and supplemental statements of the case has been notified of the laws and regulations relating to the increased evaluation for PTSD.  He has also had the opportunity to testify and provide written argument on this issue.  

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

As to the necessity for an examination, as it relates to the claim for an increased disability evaluation for PTSD, the Veteran was afforded VA examinations in November 2010, July 2012, and May 2015.  The Board finds that the VA examinations of record are adequate because they were performed by medical professionals, were based on thorough examinations of the Veteran, reported findings pertinent to the rating criteria and provided probative opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at his May 2012 hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The General Formula for Rating Mental Disorders, Diagnostic Code 9411, provides that a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2015).  GAF scores from 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran maintains that the symptomatology associated with his PTSD demonstrates that higher disability evaluations are warranted for each assigned period.  

Period Prior to March 1, 2012

In conjunction with his claim for a TDIU, the RO also addressed the issue of an increased disability evaluation for rhe Veteran's service-connected PTSD.  

The Veteran was afforded a VA examination in November 2010.  At the time of the examination, the Veteran was noted to have been initially married in 1969, with his wife having passed away in 2007.  The Veteran indicated that he had married his current wife in 2008.  He described the marriage as good.  He was noted to have one daughter from his first marriage and he described their relationship as pretty good.  He stated that she did not call much and that he did not call her.  He noted having 3-4 close friends.  The Veteran reported spending time with his granddaughter, working in his shop, going out to eat, bowling, attending church twice a week, watching TV, and playing his guitar when the pain in his right hand permitted it.  

Mental status examination revealed he was clean and appropriately and casually dressed.  There was no psychomotor activity.  His speech was spontaneous, clear, and coherent.  He was attentive and his affect was full.  As to his mood, the Veteran stated that he was kind of anxious and upset coming to the examination.  His attention was intact and he was oriented times three.  Thought process and content were unremarkable.  There were no delusions and the Veteran understood the outcome of his behavior.  His intelligence was below average, and as to insight, the Veteran partially understood that he had a problem.  The Veteran reported having five hours of uninterrupted sleep per night and an hour to an hour and one-half nap each day.  He described his energy as coming in spurts.  There were no obsessive behaviors and no panic attacks.  There were no suicidal or homicidal thoughts.  Impulse control was fair and there were no episodes of violence.  He was able to maintain personal hygiene.  Memory was normal.  

The Veteran reported having had distressful memories, nightmares, and flashbacks, which were all classified as mild in degree.  He did not report having a sense of foreshortened future.  Hypervigilance and exaggerated startle response were also described as mild in nature.  The examiner found the Veteran's PTSD to be in partial remission.  The Veteran was noted to be capable of managing his financial affairs.  The examiner rendered a diagnosis of PTSD, in partial remission, and assigned a GAF score of 70.  

At the time of an April 2011 VA outpatient visit, the Veteran was noted to be accompanied by his spouse.  She reported that he obsessed about things in Vietnam and how he was treated upon redeployment (intrusive thoughts).  She also stated that at least once or twice a week she would find him staring into space and that it took a couple tries to get his attention (possible flashbacks?).  She noted that he had frequent nightmares, sometimes he would be screaming out loud, other times he just moved around a lot.  The Veteran reported frequent insomnia, which was corroborated by his wife.  She stated that when she accidentally startled him, he would jump, get angry and demand to know why she would do that to him.  The Veteran stated that he feels like 'everyone is out to get me' when he is in public, and he did not want anyone behind him (hypervigilance).  His spouse indicated that he would often disappear and she would find him huddled on the floor of a closet.  He would tell her that 'I just want to be alone' (avoidance); he would not go shopping with her; and he stated that he would not talk about Vietnam unless someone made him.

The Veteran was appropriately dressed and groomed.  He was alert and oriented times four.  Mood was depressed and irritable at times and affect was congruent. Eye contact was good.  Thought process was linear, logical, and goal-directed; thought content was normal.  He denied suicidal or homicidal ideations or audio-visual hallucinations.  Speech was normal for rate, rhythm, and tone.  The examiner rendered a diagnosis of PTSD, chronic, and assigned a GAF score of 55.  

At the time of a May 2011 VA outpatient visit, the Veteran was again noted to be accompanied by his wife.  The examiner indicated that the Veteran endorsed problems with decreased interest, decreased motivation, decreased concentration, anhedonia, decreased energy, feelings of helplessness and hopelessness especially related to his mental condition and neuropathy, feelings of uselessness, crying spells, and decreased sexual function on account of erectile dysfunction.  He reported his libido was normal and that his appetite was good.  The Veteran also endorsed passive death wishes but admitted that he had suicidal ideations a couple weeks ago and that he would get them on average once or twice per month.  His wife explained however that the Veteran considered himself a good Christian and would normally not think of suicide as an option but that when he became very depressed, "there is no telling what he would do".  These symptoms were the most pressing at that time.  

Mental status examination revealed the Veteran was appropriately dressed and groomed, who appeared his stated age and was in no acute distress.  He made good eye contact and was cooperative with the interview.  He reported his mood as depressed.  Affect was congruent and constricted.  He was also bitter.  Speech was somewhat vague.  The Veteran had difficulty expressing his ideas and emotions, however, his speech was for the most part relevant, coherent, and goal directed with no evidence of psychotic thought form or content.  He denied suicidal/homicidal ideations, intent or plan, and contracts for safety.  He also denied auditory, visual, tactile or olfactory hallucinations, and did not appear to be responding to internal stimuli.  He was alert and oriented to all spheres.  Memory and cognition were not formally tested, but appeared grossly intact.  Insight and judgment were also intact.  The examiner rendered a diagnosis of PTSD, Chronic, Combat-related, Depressive Disorder NOS vs. Dysthymic Disorder, and assigned a GAF score of 60.  

At the time of a later May 2011 outpatient visit and a July 2011 visit, the Veteran was again diagnosed as having chronic PTSD, with GAF scores of 55 being assigned.  In a September 2011 outpatient note, the Veteran was noted to have gone on a cruise and to have initiated contact with the captain on his own.  While he indicated that he was very alert as to what was happening around him, he was able to focus on the enjoyable aspects of a situation and have a good time.  The examiner rendered a diagnosis of chronic PTSD and recurrent major depressive disorder and assigned a GAF score of 58.  

At the time of a November 2011 VA outpatient visit, the Veteran was again accompanied by his wife and reported that he was 10 percent better, while his wife indicated that he was 20 percent better.  Mental status examination revealed the Veteran was appropriately dressed and groomed and in no acute distress.  He avoided eye contact but was cooperative with the interview.  He reported his mood as a little better and his affect as less frustrated.  Speech was for the most part relevant, coherent, and goal directed with no evidence of psychotic thought form or content.  He denied SI/HI intent or plan.  He also denied auditory, visual, tactile or olfactory hallucinations, and did not appear to be responding to internal stimuli.  He was alert and oriented to all spheres and while memory and cognition were not formally tested, they appeared grossly intact.  Insight and judgment were also intact.  A diagnosis of PTSD, Chronic, Combat-related, Depressive Disorder NOS vs. Dysthymic Disorder, was rendered.  

At the time of a January 2012 visit, the Veteran was again accompanied by his spouse.  He brought in several examples of his recent artwork, along with pictures of work he had done in the past.  He reported that he had been feeling better lately, more hopeful, and more engaged in life.  His wife confirmed this.  The Veteran indicated that not only had he been doing his artwork, he also done numerous household projects.   He stated that the medication prescribed had really helped him.  The examiner reminded him that the meds gave him a "kick start," but that he should give himself credit for doing the things they had discussed in therapy as well.  His spouse agreed and told him that he wouldn't be doing nearly so well if he hadn't started actively engaging in hobbies again.  The Veteran proudly reported that he did not startle to helicopters anymore, and had only had one really bad "screaming" nightmare in the past several weeks.  He had not been isolating himself, "staring into space," or otherwise disengaging.

Mental status examination revealed the Veteran was appropriately dressed and groomed.  He was alert and oriented times four.  Mood was hopeful, affect was calm and pleasant, and eye contact was good.  Thought process was linear, logical, and goal-directed and thought content was normal.  The Veteran denied suicidal or homicidal ideations and audiovisual hallucinations.  Speech was normal for rate, rhythm, and tone.  The examiner rendered a diagnosis of chronic PTSD and recurrent major depressive disorder and assigned a GAF score of 58.  

At his May 2012 hearing, the Veteran reported having anxiety, depression, not feeling like wanting to do anything, not liking to be around people very much, not going outside at all very much, and staying in the house.  He also testified that his wife would catch him in the closet as that was the place where he could get away in the dark and nobody could bother him.  He stated that it was like nobody cared about the way he felt or the things going on with him.  He reported going in the bedroom closet two to three times per week.  He also reported having sleepless nights up to two nights per week.  

At the time of a May 2012 VA outpatient treatment visit, the Veteran was again accompanied by his spouse.  He indicated that he was quite agitated that morning.  He stated that earlier in the month, he had a hearing for his unemployability claim.  The Veteran's wife indicated that the Veteran had received a letter in early March, right after her hernia surgery.  She stated that his PTSD symptoms really got fired up again, "I was finding him hiding in closets again, he was having nightmares, screaming bloody murder, almost every night, he was more grumpy, didn't want to talk, sleeping all the time again."  The Veteran admitted that he became more avoidant, "I wouldn't go out anymore, even though before I was starting to enjoy again going to Dunkin Donuts or out for lunch and things."  The Veteran also got back into the negative mindset that "Everybody judges me, just sees me as a worthless Vietnam veteran."  They discussed that this perception was not necessarily true, and that he tended to attribute his own feelings of worthlessness to other people.  His wife stated that she tried to tell him this; that some people were going to judge him and think poorly of him, but he didn't need to care what they thought because most people were not like that.  The Veteran talked about the hearing and how difficult it was for him to talk about Vietnam again with someone he didn't know.  He attributed judgmental feelings to the hearing officer; reiterated with him that he was seeing her through "colored glasses," based on his own feelings of worthlessness, the often unavoidable adversarial feel of such proceedings, and his fear of disclosing his worst memories.  It was discussed that the hearing officer had to ask certain questions, and that she wasn't there to "get personal" with him but had a job to do in a limited amount of time, which unfortunately could seem uncaring to vets even if that wasn't the case.  The Veteran did express his understanding of this, and was willing to consider that maybe his own negative feelings about himself could be coloring his view of others.

Mental status examination revealed the Veteran was appropriately dressed and groomed.  He was alert and oriented times four.  His mood was depressed and upset and his affect was agitated and congruent.  Eye contact was moderate and thought process was linear, logical, and goal-directed with thought content being described as normal.  He denied suicidal or homicidal ideations or audiovisual hallucinations.  Speech was normal for rate, rhythm, and tone.  The examiner rendered a diagnosis of chronic PTSD and recurrent major depressive disorder and assigned a GAF score of 58.  

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability evaluation in excess of 50 percent have not been met or nearly approximated at any time prior to March 1, 2012.  

The Board has chosen March 1, 2012, based upon the treatment record in May 2012, after the Veteran's May 2012 hearing, wherein it was noted that the Veteran had had a worsening of symptomatology after his wife had had her surgery in early March and after receipt of the VA letter in March 2012 regarding his claim.  The increase in symptomatology can be traced to these two events.  As the Board is unsure of the date of the wife's hernia surgery, it will resolve reasonable doubt in favor of the Veteran and use March 1, 2012, as the delineation date.  

The Board finds the Veteran's PTSD symptoms and the severity of his symptoms did not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to include as due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships during this time period and that the criteria for a 70 percent rating were not met.  38 C.F.R. §§ 4.3, 4.7.

But for a notation in a May 2011 treatment record, the Veteran was not shown to have suicidal plans or intentions during this time.  There were no findings or assertions of suicidal or homicidal plans or intentions at the time of the VA examination or in the numerous other VA outpatient treatment records which had been associated with the claims folder.  There were also no obsessional rituals found which interfered with routine activities.  Speech was not found to be intermittently illogical, obscure, or irrelevant at any time during this period, including at the time of the VA examination.  While depression has been diagnosed throughout the appeal, it was not found to be near-continuous affecting the ability to function independently, appropriately and effectively.  Although the Veteran has  reported being irritable and easily provoked there were only several instances of violence noted.  He has been found to be alert and oriented to time, place, and person at all times and there were no findings of neglect of personal appearance or hygiene.

As to relationships, while the Veteran has reported having difficulties with his wife and child, he still remained married.  Furthermore, the numerous GAF scores in the 50's and 60's or above, are indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the lay and medical evidence shows that the Veteran's overall PTSD picture was adequately contemplated by the 50 percent rating.  The Veteran does suffer from sleep problems, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than the 50 percent evaluation.  Disturbance of motivation and mood and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's depression and anxiety, which are both symptoms contemplated under the 30 percent disability rating.  A 50 percent disability rating also considers "disturbances of motivation and mood" which would include the Veteran's reported depression and anxiety symptoms.  Despite the Veteran's contention that his symptoms warranted an evaluation in excess of 50 percent prior to March 1, 2012, the Board finds that the evidence of record does not support this contention. 

For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for PTSD prior to March 1, 2012.  As the preponderance of the evidence is against a higher rating for this time period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Evaluation in Excess of 70 Percent for PTSD from March 1, 2012

Resolving reasonable doubt in favor of the Veteran, the criteria for a 70 percent disability evaluation for PTSD have been met from March 1, 2012.  For example, at the time of his July 2012 VA examination, the Veteran reported having a depressed mood most of the day, nearly every day; markedly diminished interest or pleasure in all or almost all activities most of the day nearly every day; decreased appetite nearly every day; hypersomnia nearly every day during daytime hours; psychomotor retardation, reports sitting in his chair and looking at TV; fatigue/loss of energy; feelings of worthlessness; and diminished ability to think or concentrate or indecisiveness nearly every day.  The Veteran's wife was also noted to handle all their finances.

Moreover, in a July 2014 report, the Veteran's treating VA physician indicated that the Veteran continued to experience and to demonstrate difficulties related to chronic PTSD and recurrent depression, and that these problems continued to affect his daily functioning and continued to cause clinically significant distress and impairments across settings.  He indicated that the combined impact of these conditions was likely to affect his ability to function and perform effectively in a work environment, as well as in his personal life.

In addition, at the time of the Veteran's most recent VA examination, performed in May 2015, the Veteran's PTSD was noted to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner stated that the Veteran's PTSD symptoms appeared to be chronic in nature with poor coping and adjustment related to same resulting in symptoms of depression.  The examiner stated that the PTSD symptoms including, but not limited to, hypervigilance in public locations, intrusive memories, flashbacks, and actions to avoid the intrusive memories of Vietnam contributed to his depressed mood, and thus, his social withdrawal and isolation, and decline in pleasurable activities which contributed to poor self-worth and led to additional isolation and irritability.  In other words, the depression was attributed to his PTSD symptoms and contributed to their exacerbation at times with a cyclic effect on anxiety and depressed mood over time.

After reviewing all of the evidence of record, to include findings from VA examinations, and lay evidence from the Veteran, the Board finds that the Veteran's PTSD symptoms have included: depression, anxiety, panic attacks, chronic sleep impairment, memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene or neglect of personal appearance or hygiene.  The Board finds based on VA examinations of the Veteran and his self-report of symptoms, and lay evidence, that PTSD symptoms that have been most consistently identified as interfering with his occupational and social functioning involve reported depression, anxiety, impulse control to include anger outbursts, difficulty adapting to stressful circumstances, difficulty with concentration, and a difficulty or inability in establishing and maintaining effective work and social relationships.

The Board finds that there is conflicting evidence of record with regard to the severity of the Veteran's PTSD.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas such as work, family relations, judgement, thinking, or mood as indicated for a higher 70 percent evaluation for PTSD from March 1, 2012.  The Board finds that the VA examinations of record provide competent, credible, and probative evidence with regard to the severity of the Veteran's PTSD.  The Board also finds that the Veteran's symptoms of having had difficulty in adapting to stressful circumstances at work in the past, difficulties with anger outbursts at home, and difficulty or inability to establish or maintain effective work and social relationships are consistent with a higher 70 percent rating for PTSD, and these symptoms are supported by lay evidence of record.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire rating period from March 1, 2012, the severity of the Veteran's psychiatric symptoms, overall, more nearly approximates the criteria for assignment of a 70 percent rating under Diagnostic Code 9411.

The Board has reviewed all of the evidence of record, lay and medical, and finds that the Veteran has not met the criteria for a higher 100 percent disability rating for PTSD. See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  At the time of the most recent VA examination, performed in 2015, the examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  These are the criteria associated with a 70 percent disability evaluation.  Moreover, the Board finds that total social impairment has not been indicated as the Veteran was still able to maintain a relationships with his wife, with some difficulties, again, noted in his interpersonal relationships.

The Board notes that the Veteran's representative, in his most recent argument, has cited to several instances which he indicates argue for a 100 percent schedular evaluation.  He notes that the Veteran continues to struggle with performing daily living activities.  See May 2015 VA examination.  He further notes that the Veteran's wife has stated that she often has to help the Veteran with his bathing because he is not thorough, that he often does not put on clothes, and that she has to remind him to shower and brush his teeth.  He further argues that the Veteran's behavior is still grossly inappropriate and has worsened because he now requires his wife accompany him at all times and continues to hide in his closet.  He also notes that the Veteran has recently reported he experiences hallucinations and delusions.  Notably, the Veteran told the 2015 examiner he sometimes sees smoke and hears voices.  Finally, the Veteran continues to experience suicide ideation, impaired impulse control, difficulty adapting to stressful situations, inability to establish and maintain effective relationships, impaired memory, hypervigilance, impaired sleep, suspiciousness, anxiety, avoidance, irritability, concentration issues, feelings of detachment, and continuous depression.

While the Board is cognizant of such arguments, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name for any period has not been demonstrated. 

As noted above the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Ultimately, in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the applicable rating criteria or not, and had assigned a rating based on the Veteran's level of occupational and social impairment.  Mauerhan v. Principi, at 444. 

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if PTSD caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not. 

The Board concludes that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating criteria under DC 9411 for any period.  38 C.F.R. § 4.130.  The weight of the evidence shows that the Veteran has not had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name for any period. 

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of Compensation Services to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 9411 specifically provides for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms which include, but are not limited to, depression, anxiety, problems with impulse control to include anger outbursts, suicidal ideation, difficulty adapting to stressful circumstances, difficulty with concentration, and a difficulty or inability in establishing and maintaining effective work and social relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with deficiencies in most areas, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  Additionally, the Board has considered the evidence, lay and medical, with regard to the Veteran's overall functional and occupational impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

As will be discussed below, the Board is granting a TDIU based upon the Veteran's service-connected disabilities.

TDIU

A TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that required schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. §4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2015). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for PTSD, rated as 70 percent disabling; DM, rated as 20 percent disabling; right upper extremity peripheral sensory neuropathy, rated 20 percent disabling; left upper extremity peripheral sensory neuropathy, rated 20 percent disabling; residuals of a right long finger injury, rated as 10 percent disabling; polyneuropathy of the left lower extremity, rated as 10 percent disabling; polyneuropathy of the left lower extremity, rated as 10 percent disabling; coronary artery disease, rated as 10 percent disabling; bilateral cataracts, rated as noncompensable; erectile dysfunction, rated as noncompensable. The combined disability evaluation is 90 percent.

Based upon the above assigned disability evaluations, the Veteran has met the criteria for consideration under 38 C.F.R. § 4.16(a).

In conjunction with the January 2015 Board remand, the Veteran was afforded a VA examination in January 2015.  The examiner indicated that the Veteran's depression and anxiety impacted his employability as follows:  The Veteran's ability to understand and follow instructions was considered not impaired.  The Veteran's ability to retain instructions as well as sustain concentration to perform simple tasks was considered not impaired.  The Veteran's ability to sustain concentration to task persistence and pace was considered moderately impaired. The Veteran's ability to respond appropriately to coworkers, supervisors, or the general public was considered mildly impaired.  The Veteran's ability to respond appropriately to changes in the work setting was considered moderately impaired.  The examiner indicated that the Veteran's mental conditions did not preclude occupational functioning in a sedentary, structured, solitary work environment that accommodates physical limitations, slower pace, with few changes over time in work task.

Unfortunately, the examiner did not address the Veteran's physical disabilities as part of this opinion.  Based upon the Veteran's work history, he has had nothing but employment which involves physical labor.  The Veteran has not been shown to have an education which would allow for him to perform sedentary employment.  Moreover, the Veteran has been shown to have problems with his hands as result of his service-connected peripheral neuropathy.  In addition, while the examiner indicated that he Veteran's PTSD would have little impact on ability to maintain employment, the PTSD examination specifically indicated that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work.  

The Veteran cannot work in the field in which he has training and experience, he has lack of training and education in other fields of work, and his service-connected PTSD, when combined with his DM residuals, prevents him from obtaining and securing substantially gainful employment.  Furthermore, as noted above, the Veteran is easily irritable and prone to angry outbursts with little or no provocation and has significant social interaction problems with others.  The Board finds that the weight of the evidence, including the examiners' findings, along with the Veteran's statements and work history, demonstrate that he has met the criteria set forth in § 4.16, and that a TDIU based upon service-connected disabilities is warranted.


ORDER

An evaluation in excess of 50 percent for PTSD prior to March 1, 2012, is denied.  

A 70 percent evaluation for PTSD, and no more from March 1, 2012, is granted.

A TDIU is granted.  




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


